By the Court.
A blank indorseinent authori-ses the holder to write whatever he pleases : an order to pay to any person, a receipt, or a power to receiVe the contents. It is surely an incomplete indorsement till it be filled up. But the party may fill it up at any time; belbit the note goes to tbe jury.
The indorsement was accordingly filled up.
The defendant then shewed that the plaintiff |a| brought suit against the maker of the note had obtained judgment, and issued an execution against his lands, which had been sold on the ordinary credit, under the actbf 1808, ch. 15, but the day of payment not being arrived, no payment had vet been made.
After an argument and chrage, as ante, 178,
Verdict for plaintiff.